Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated May 16, 2022, claims 1-24
are active in this application.

Allowable   Subject   Matter

Claims 1-24 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, one or more communication links coupled between the interleaved plurality of memory regions and plurality of processing units, wherein the communication links are configured for moving data between non-adjacent ones of the plurality of memory regions or plurality of processing regions; and one or more centralized or distributed control circuitry configured to control data flow into each given one of the plurality of processing regions from a first adjacent one of the plurality of memory regions to a second adjacent one of the plurality of memory regions.
-with respect to claim 11, a communication link coupled between the columnal interleaved plurality of first and second memory regions configured for moving data between non-adjacent ones of the plurality of first and second memory regions; and control circuitry configured to control data flow into each given one of the plurality of first memory regions from a first adjacent one of the plurality of second memory regions to a second adjacent one of the plurality of second memory regions in a cross-columnal direction and to control data flow within each given one of the plurality of first memory regions in a columnal direction.
-with respect to claim 21, the plurality of processing regions, each include one or more memory arrays configurable to perform one or more computation functions; configuring one or more of the plurality of processing regions to perform one or more computation functions of the model; and configuring one or more of the plurality of memory regions to control data flow into the one or more of the plurality of processing regions from a first adjacent one of the plurality of memory regions.
Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        June 2, 2022